Exhibit 10.7.3

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (hereinafter, the “Third Amendment” is made this
29th day of March, 2004, by and between GLENN DALE BUSINESS CENTER, L.L.C., a
Maryland limited liability company, having an office at c/o Continental Realty
Corporation, 1427 Clarkview Road, Suite 500, Baltimore, Maryland 21209-2100, as
landlord (the “Landlord”) and TVI CORPORATION, A Maryland corporation, having an
office at 7100 Holladay Tyler Road, Suite 200, Glenn Dale, Maryland 20769, as
tenant (the “Tenant”).

RECITALS:

A. Landlord and Tenant entered into a Lease dated February 16, 1998 (as amended
by a first Amendment to Lease dated December 10, 2002, and a Second Amendment to
Lease dated January 16, 2004, collectively, the “Lease”) for certain premises
containing 84,636 square feet and known as Suite 200 (7100 Holladay Tyler Road,
Suite 200, Glenn Dale, Maryland 20769, the “Premises”) which are located in the
Glenn Dale Business Center.

B. Landlord and Tenant desire to expand the Premises to include the adjacent
space containing 33,637 square feet and to further amend the Lease based upon
the terms and conditions set forth in this Third Amendment. The total square
footage of the Premises as of the Third Amendment Expansion Commencement Date
(as herein defined) shall be 118,273 square feet.

NOW, THEREFORE, for and in consideration of the premises and of other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree as follows:

1. Recitals. The Recitals noted above are hereby incorporated into and made part
of this Third Amendment.

2. Expansion of Premises. Tenant agrees that it shall expand the Premises to
include the 33,637 square feet of space immediately adjacent to Suite No 200
(the “Third Amendment Expansion Premises”), which is shaded with diagonal lines
on the drawing attached hereto as Third Amendment Exhibit A and made a part
hereof. The expansion shall be effective on May 1, 2004 (the “Third Amendment
Expansion Commencement Date”). Effective as of the Third Amendment Expansion
Commencement Date, all references in the Lease in the “Premises”, shall be
deemed to include the Third Amendment Expansion Premises.

3. Landlord Work. Landlord shall, at its sole cost and expense, perform the
following work in the Third Amendment Expansion Premises prior to delivering the
Third Amendment Expansion Premises to Tenant: (1) clean and paint the warehouse
walls, (2) clean, service and paint the existing bathrooms and install new
bathroom fixtures, (3) open up knock out panels in the demising walls, and
(4) upgrade the lighting to 400 watt metal halide. Notwithstanding the
foregoing, Tenant shall have access to the Third Amendment Expansion Premises
during the month of April, 2004, for purposes of set up. All other work
necessary to prepare the Third Amendment Expansion Premises for Tenant’s use
shall be the sole responsibility of Tenant at Tenant’s sole cost and expense.
Tenant shall obtain landlord’s written approval of Tenant’s plans and
specifications for any Tenant work in the Third Amendment Expansion Premises
before commencing any such work; such approval shall not be unreasonably
withheld or delayed by Landlord.

4. Extension of Existing Lease Term. The existing Lease Term for the 63,839
square feet in Suite 200, the 20,797 square feet in the Expansion Premises per
the Second Amendment to Lease, and the 33,637 square feet in the Third Amendment
Expansion Premises (collectively, the Premises), currently scheduled to expire
on February 28, 2009, shall be extended as of the Third Amendment Expansion
Commencement Date to terminate on April 30, 2010 (the “Third Amendment Extended
Term”), unless terminated earlier in accordance with the provisions of the
Lease. The Third Amendment Extended Term shall be on the same terms, covenants
and conditions as the original term, except that the Minimum Rent shall be
adjusted as provided herein, and there shall be no further right of renewal
after the Third Amendment Extended Term except as specifically provided for
herein.

5. Minimum Rent. Commencing on May 1, 2004, the rent or minimum rent
(hereinafter, the “Minimum Rent”) for the Premises for the Third Amendment
Extended Term shall be as shown on the tables below.



--------------------------------------------------------------------------------

(a) for the 63,839 square feet of space in Suite 200, Tenant agrees to pay
Landlord:

 

Payment Period

  

Minimum Rent
Per Square

Foot

   Annual Minimum
Rent    Monthly Minimum
Rent Payment

02/01/04-01/31/05

   $ 4.59    $ 293,021.01    $ 24,418.42

02/01/05-01/31/06

   $ 4.68    $ 298,766.52    $ 24,897.21

02/01/06-01/31/07

   $ 4.77    $ 304,512.03    $ 25,376.00

02/01/07-01/31/08

   $ 4.87    $ 310,895.93    $ 25,908.00

02/01/08-02/28/09

   $ 4.97    $ 317,279.83    $ 26,439.99

02/01/09-02/28/10

   $ 5.07    $ 323,663.73    $ 26,971.98

02/01/10-04/30/10

   $ 5.17    $ 330,047.63    $ 27,503.97

(b) For the 20,797 square feet of space in the Expansion Premises as set forth
in the Second Amendment to Lease hereinafter, the “Second Amendment Expansion
Premises”), Tenant agrees to pay Landlord:

 

Payment Period

  

Minimum Rent
Per Square

Foot

   Annual Minimum
Rent    Monthly Minimum
Rent Payment

03/01/04-02/28/05

   $ 5.50    $ 114,384.50    $ 9,531.96

03/01/05-02/28/06

   $ 5.61    $ 116,671.17    $ 9,722.60

03/01/06-02/28/07

   $ 5.72    $ 118,958.84    $ 9,913.24

03/01/07-02/29/08

   $ 5.83    $ 121,246.51    $ 10,103.88

0/01/08-02/28/09

   $ 5.95    $ 123,742.15    $ 10,311.85

03/01/09-02/28/10

   $ 6.07    $ 126,237.79    $ 10,519.82

03/01/10-04/30/10

   $ 6.19    $ 128,733.43    $ 10,727.79

(c) For the 33,637 square feet of space in the Third Amendment Expansion
Premises, Tenant agrees to pay Landlord:

 

Payment Period

  

Minimum Rent
Per Square

Foot

   Annual Minimum
Rent    Monthly Minimum
Rent Payment

05/01/04-02/28/05

   $ 5.00    $ 168,185.00    $ 14,015.42

03/01/05-02/28/06

   $ 5.10    $ 171,548.70    $ 14,295.73

03/01/06-02/28/07

   $ 5.20    $ 174,912.40    $ 14,576.03

03/01/07-02/29/08

   $ 5.30    $ 178,276.10    $ 14,856.34

03/01/08-02/28/09

   $ 5.41    $ 181,976.17    $ 15,164.68

03/01/09-02/28/10

   $ 5.52    $ 185,676.24    $ 15,473.02

03/01/10-04/30/10

   $ 5.63    $ 189,376.31    $ 15,781.36

(d) Therefore, Tenant’s monthly payment obligation pursuant to (a), (b) and
(c) above for the Lease Term shall be as follows:

 

Payment Period

  

Annual Minimum

Rent

   Monthly Minimum
Rent Payment

05/01/04-01/31/05

   $ 575,590.51    $ 47,965.88

02/01/05-02/28/05

   $ 581,336.02    $ 48,444.67

03/01/05-01/31/06

   $ 586,986.39    $ 48,915.53

02/01/06-02/28/06

   $ 592,731.90    $ 49,394.33

03/01/06-01/31/07

   $ 598,382.87    $ 49,865.24

02/01/07-02/28/07

   $ 604,767.17    $ 50,397.26

03/01/07-01/31/08

   $ 610,418.54    $ 50,868.21

02/01/08-02/29/08

   $ 616,802.44    $ 51,400.20

03/01/08-02/28/09

   $ 622,998.15    $ 51,916.51

03/01/09-02/28/10

   $ 635,577.76    $ 52,964.81

03/01/10-04/30/10

   $ 648,157.37    $ 54,013.11

6. Minimum Rent Abatement. Notwithstanding anything Section 5 above to the
contrary, as partial inducement for Tenant to execute this Third Amendment,
Landlord agrees to abate Minimum Rent for the Third Amendment Expansion Premise
only (the “Abatement”) as follows: for the period commencing May 1, 2004 through
August 31, 2004, Minimum Rent shall be abated in full. Tenant acknowledges that
the Abatement does not pertain to the additional charges and that Tenant shall
be responsible for its pro rata share of Real Estate Taxes, Common Facilities
Costs and



--------------------------------------------------------------------------------

Insurance as set forth in the Lease. Landlord and Tenant agree that the
Abatement is expressly conditioned upon Tenant remaining free of default under
the Lease (after written notice from Landlord and beyond any applicable cure
period), for the entire Lease Term. Upon the occurrence of an event of default
on the part of Tenant which is uncured beyond any applicable cure period,
Landlord may rescind the Abatement, and promptly upon demand by Landlord Tenant
shall pay as rent hereunder, the full amount of the Abatement.

7. Security Deposit. Landlord hereby acknowledges that it currently holds Thirty
Three Thousand Four Hundred Seventy and 63/100 Dollars ($33,470.63) previously
paid by Tenant as security for the faithful performance by Tenant of all of the
terms, covenants and conditions of the Lease. Tenant agrees to pay Landlord an
additional security deposit of Fourteen Thousand Five Hundred Dollars
($14,500.00) contemporaneously with its execution of this Third Amendment. Upon
Landlord’s receipt of such payment, the total security deposit on account for
Tenant under the Lease shall be Forty Seven Thousand Nine Hundred Seventy and
63/100 Dollars ($47,970.63).

8. Additional Charges. Tenant currently pays its proportionate share of Real
Estate Taxes, Common Facilities Costs and Insurance pursuant to the Lease.
Effective May 1, 2004, Tenant’s proportionate share shall be increased to
118,273/310,000, or 38.2%.

9. Parking. Tenant shall have the use of one hundred twenty five (125) parking
spaces, as marked on Third Amendment Exhibit B attached hereto and made a part
hereof.

10. Broker. Each of the parties represents and warrants that there are no claims
for brokerage commissions or finders fees in connection with the execution of
this Third Amendment, and each of the parties agrees to indemnity and save
harmless the other party from and against all liabilities arising from any such
claim including, without limitation, the cost of attorneys’ fees in connection
therewith.

11. Financial Statements. From time to time Landlord may request, and Tenant
hereby agrees to provide, within ten (10) days after the receipt of any such
request, the financial statements of Tenant. Tenant represents and warrants to
Landlord that all financial statements delivered to Landlord are or will be (if
delivered in the future) true and accurate in all material respects. If Tenant
shall deliver to Landlord any such financial statements which are materially
inaccurate, then such delivery shall be deemed to be a default under the Lease.

12. Access to Overhead Door. Tenant shall have drive in access to one
(1) overhead door in the Third Amendment Expansion Premises.

13. General. Except as otherwise expressly amended herein, all other terms and
conditions of the Lease shall remain unchanged and in full force and effect. In
the event of any conflict between the terms of the Lease and there terms of this
Third Amendment, the terms of this Third Amendment shall control. All undefined
capitalized terms contained herein shall have the definitions assigned to them
in the Lease. Landlord and Tenant agree and intend that (a) the Lease
constitutes a contract under seal, and (b) the twelve (12) year statute of
limitations period under Section 5-102 of the Courts & Judicial Proceedings
Article of the Annotated Code of Maryland (“Courts Article”) shall govern the
limitations period under the Lease rather than the three (3) year limitations
period under Section 5-101 of the Courts Article.

BALANCE OF PAGE INTENTIONALLY BLANK



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to
Lease under their respective hands and seals as of the day and year first above
written.

 

WITNESS:  

LANDLORD:

GLENN DALE BUSINESS

CENTER L.L.C.

 

Shanna M. Hayward

  By:  

GDBC Manager, Inc., its Manager

 

    By:  

/s/ Lawrence G. Rief

  (SEAL)     Lawrence G. Rief, Vice President   WITNESS:  

TENANT:

TVI CORPORATION

 

Madeline M. McCormick

  By:  

/s/ Richard V. Priddy

  (SEAL)     Richard V. Priddy, President and CEO  

STATE OF MARYLAND, COUNTY OF BALTIMORE, to-wit:

On this 14th day of April, 2004, before me, the subscribed, a Notary Public of’
the State aforesaid, personally appeared

LAWRENCE G. RIEF,

Vice-President of the Manager for the above-named Landlord, and he acknowledged
the above Third Amendment to Lease to be the act of the Landlord.

IN WITNESS WHEREOF, I hereunto set my hand and Notarial Seal.

 

/s/ Shanna M. Hayward

My commission expires: 11/1/2007

STATE OF MARYLAND , COUNTY OF BALTIMORE, to-wit:

On this 29th day of March, 2004, before me, the subscribed, a Notary Public of’
the State aforesaid, personally appeared

RICHARD V. PRIDDY,

President and CEO of the above-named Tenant, and he acknowledged the above Third
Amendment to Lease to be the act of the Tenant.

IN WITNESS WHEREOF, I hereunto set my hand and Notarial Seal.

 

/s/ Madeline M. McCormick

My commission expires: September 25, 2007



--------------------------------------------------------------------------------

THIRD AMENDMENT EXHIBIT A – Plan Showing Expansion Premises

Graphic Omitted



--------------------------------------------------------------------------------

SECOND AMENDMENT EXHIBIT B– Plan Showing Parking Lot

Graphic Omitted